Journal Entries (1829-31): Journal 4: (1) Motion for rule to show why return not made to certiorari *p. 322; (2) rule to show cause *p. 343; (3) motion to dismiss *p. 338; (4) dismissed *p. 363; (3) motion to restore to docket and for rule to show cause *p. 383; (6) motion to restore and for rule to show cause argued, submitted *p. 422; (7) case restored to docket, rule to make return *p. 426; (8) rule to make return extended, motion to strike from docket overruled, motion to set aside supersedeas *p. 449; (9) judgment of non pros. *p. 480.
Papers in File: (i) Affidavit and petition for certiorari and supersedeas, allocatur; (2) bond for certiorari and supersedeas; (3) writ of super-sedeas and proof of service; (4) motion for rule to show cause why return not made to certiorari; (3) affidavit of Cyprian Stevens; (6) motion to dismiss for want of a return; (7) motion to restore to docket, etc.; (8) affidavit of Ery W. Cobb; (9) affidavit of Cyprian Stevens; (10) motion to extend rule to make return; (11) motion to strike from docket; (12) motion to set aside supersedeas; (13) copy of rule to make return; (14) return to certiorari.
1824-36 Calendar, MS p. 193.